Citation Nr: 1129571	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1963 to December 1965.  This service included an assignment to the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  Subsequently, the appellant testified before the undersigned Veterans Law Judge (VLJ) in August 2007.  A transcript of the hearing was prepared and has been included in the claims folder for review.  In November 2008, the Board remanded this case for additional development.

In January 2010, the Board issued a Decision/Remand.  In that action, the Board denied the appellant's claim for entitlement to service connection for bilateral hearing loss.  Additionally, the Board remanded the issue of entitlement to service connection for tinnitus.  This remand was directed to the RO via the Appeals Management Center (AMC), in Washington, DC.  

After receiving notification of the denial portion of the action, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court) for review.  The VA and the appellant's representative then submitted a Joint Motion for Partial Remand to the Court, and asked that it be enacted.  The Court adopted the Joint Motion and the Board's denial of benefits was vacated and the claim was returned to the Board for review.  This action stems from the Court's action.  


FINDINGS OF FACT

1.  While in service, the appellant was exposed to excessive noise in service.

2.  The appellant now suffers from bilateral hearing loss. 

3.  The appellant has written and testified that he has long suffered from hearing loss, and that the condition initially began while he was on active duty.

4.  A medical specialist has concluded that the appellant's current bilateral hearing loss is the result of the appellant's military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, bilateral hearing loss was incurred in or caused by the appellant's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be awarded for bilateral hearing loss.  The appellant maintains that while he was on active duty, to include duty in the Republic of Vietnam, he was exposed to loud and deafening noises that have, in turn, lead to the development of his current bilateral hearing loss.  Although the RO has denied his request for benefits, the appellant prays that the Board overrule the action by the RO and grant the benefits he so desires.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of entitlement to service connection for bilateral hearing loss.  

In reviewing a claim for service connection, it must be determined whether the evidence supports the appellant's claim for service connection.  Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2010).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the case of sensorineural hearing loss, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The appellant's service records indicate that he served in the Republic of Vietnam.  Such duty included being exposed to rifle shots and loud noises.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards used during the appellant's period of service have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

Even though hearing loss for VA purposes may not be demonstrated at separation, service connection for a current hearing loss disability can be established by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant underwent a pre-induction physical examination in July 1963.  Audiometric tests were not performed.  The examiner noted no ear abnormalities, but did not comment on hearing acuity.  In December 1963, an audiometric test was performed and the results entered in the earlier examination report.  The puretone thresholds at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were -5 (10), -10 (0), -5 (5), -10 (0), -5 (0), and 5 (15) decibels respectively in the right ear, and 0 (15), -5 (5), -10 (0), 0 (10), 0 (5), and 5 (15) decibels respectively in the left ear.  The service treatment records show no complaint or treatment for organic ear disorders or ear trauma.

At a December 1965 discharge physical examination, an audiometric examination showed puretone thresholds at 500, 1000, 2000, and 4000 Hertz as 5 (20), 5 (15), 5 (15), and 5 (10) decibels respectively in the right ear and 5 (20), 5 (15), 5 (15), and 5 (10) decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hertz were not tested.

The appellant underwent a VA examination in February 2006, where he reported that he had decreased hearing acuity since service.  He also reported exposure to combat noise while serving with an artillery unit in Vietnam.  He denied any post-service ear infections, surgery, head trauma, familial history of hearing loss, or occupational and recreational noise exposure.  An audiometric test revealed bilateral sensorineural hearing loss that met the VA requirements for disability.  However, the audiologist noted that she was unable to provide an opinion on a relationship of the hearing loss and tinnitus to noise exposure in service without a review of the claims file.

In March 2007, the VA audiologist stated that the claims folder had been reviewed and noted that the test in December 1963 showed normal hearing in the right ear and moderate hearing loss in the left ear.  The audiologist concluded that, based on the appellant's normal haring acuity at pre-induction testing and separation, his hearing loss was not the result of military service.

In his May 2007 substantive appeal, the appellant cited a 2005 report by the National Academy of Sciences entitled Noise and Military Service:  Implications for Hearing Loss and Tinnitus, for the proposition that it is not possible to determine whether hearing loss identified later in life is the result of noise exposure during service or other non-service causes, especially if there are no audiometric test results at entry and discharge from service.

At his August 2007 hearing, the appellant testified that he was exposed to high noise levels on many occasions from artillery fire in training and while in Vietnam.  He further stated that although he was a radar operator, he assisted in ammunition handling and was nearby when the artillery pieces were fired.  He also mentioned that he experienced hearing loss in service and reported the symptoms to the medical providers who were treating him for fever.

The Board, in November 2008, remanded the claim for a new VA examination and opinion, noting that the evidentiary weight of the VA audiologist's opinion was undercut by her inaccurate characterization of the medical evidence and lack of explanation for the significance, if any, of the apparent degradation in the appellant's hearing acuity over the two years of service even though his acuity at discharge was not considered abnormal.

Another audiological examination of the appellant was performed in December 2008.  The audiologist reviewed the claims file and opined that based on the evidence, it remained her opinion that the appellant's hearing loss was not the result of his military service.  The audiologist provided a lengthy and detailed rationale to support her conclusion.  In brief, the audiologist noted that the appellant's hearing was within normal limits bilaterally at the time of the 1963 induction physical and the 1965 separation physical.  The only ear, nose, and throat trouble reported in service was a deviated septum.  The audiologist also explained that the difference in pure tone threshold values shown in 1965, as compared to those shown in 1963, were not considered significant, even though the difference showed a worsening of the appellant's hearing.  She noted that even in a highly motivated cooperative adult, a threshold for a particular individual can easily vary by five to ten decibels on repeated measures simply due to the inherent variability in threshold measures.  Also, it appeared, to the examiner, that the thresholds were screened at five decibels at the time of the separation examination, as they did not vary across the frequency range, and therefore the results at separation may even be suprathreshold.

The audiologist further noted that the appellant's hearing was well within normal limits at the time of discharge, and even conceding his history of noise exposure, exposure to noise early in life does not result in hearing loss that manifested itself many years later.  She referred to the National Academy of Sciences report for the proposition that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The audiologist also noted that the appellant did not report hearing loss until 2006.

As a result of an action by the Board in January 2010, the appellant underwent an audiological examination in August 2010.  The purpose of the examination was to find out whether the appellant was suffering from tinnitus, and if so, whether the condition was caused by or the result of inservice noise exposure.  After examining the appellant, the audiologist concluded that the appellant had tinnitus and it was, without a doubt, associated with the appellant's military noise exposure and inservice acoustic trauma.  The RO, by way of a January 2011 rating decision, granted service connection for tinnitus and assigned a 10 percent evaluation effective in January 2006.  

A private audiological examination of the appellant was accomplished in July 2010.  The examination was performed by an ear, nose, and throat specialist - an otolaryngologist.  The examiner wrote, after examining the appellant, the following:

	. . . Audiogram revealed bilateral severe high-frequency sensorineural hearing loss.  This is likely due to severe noise exposure while serving in the 
military. . . .

At the outset, the Board notes that service connection for hearing loss may not be presumed in this case because the current bilateral hearing loss is not shown to have manifested to a compensable degree within one year of separation from service.  38 C.F.R. § 3.307, 3.309 (2010).

Moreover, it is unclear from the record whether the appellant actually participated in combat during his brief tour in Vietnam.  He has not contended that he participated in combat operations, nor is there any evidence that he received any awards or decorations indicative of combat.  However, even if the appellant were afforded the benefit of the 38 U.S.C.A. §1154 (West 2002 & Supp. 2010) "combat presumption;" §1154 merely provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service; it does not provide a basis to link etiologically any current hearing loss to his period of service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Nevertheless, based on the testimony provided by the appellant, which is considered credible, the record supports a finding that he had military noise exposure, even though there is no objective record of acute ear trauma or hearing loss in service.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's exposure to loud noises over the course of his enlistment has not been contradicted by any other information contained in the claims folder.  His limited statements concerning his noise exposure and how his hearing loss affects him has remained consistent through the course of this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the appellant's assertions concerning his hearing loss are consistent with his military service.  Moreover, they are credible and supported by the later diagnosis of hearing loss.

The Board has considered all of the medical evidence of record.  There is the February 2006 audiological examination that confirmed the presence of bilateral hearing loss but did not provide any findings as to the etiology of the condition.  Then there is the examination of December 2008 in which the audiologist concluded that the appellant's hearing loss was not related to service.  Finally, there is the private medical specialist's opinion, given by a clinical professor of otolaryngology, who opined, without reservation or hesitation, that the appellant had bilateral hearing loss that was directly attributable to his military service.  There is also the VA audiology report of 2010 that found that the appellant's tinnitus was due to noise exposure in service.  The Board finds that the VA examiner's opinion of December 2008 is based on an inaccurate premise, which diminishes its probative value.  Thus, the Board will rely on the appellant's assertions, along with the opinion provided by the private medical specialist, in order to resolve this matter.  

In light of the appellant's record which shows excessive noise exposure during service, the appellant's competent, credible, and probative statements concerning symptoms of hearing problems in service, continuity of symptomatology since service, and the current diagnosis of bilateral hearing loss, the Board will resolve any doubt in the appellant's favor and conclude that the appellant's hearing loss disability had its onset during the appellant's period of active service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and therefore, service connection for bilateral hearing loss is warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


